DETAILED ACTION
	This office action is in response to the continuation-in-part (CIP) application and claims filed on September 20, 2021.  This application is a CIP of U.S. Patent Application No. 17/028,083, which has matured into U.S. Patent No. 11,422,314 B2.
Claims 1-20 remain pending (claims 18-20 are withdrawn from consideration as being related to a non-elected method Group) with claims 1 and 11 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on October 24, 2022 is acknowledged.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 25, 2022 and September 20, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-seven (27) pages) were received on September 20, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For example, the parent patent number 11,422,314 B2 must be listed.  Appropriate correction is required.

Claim Objections
Claims 1-4, and 12 are objected to because of the following informalities: regarding claims 1-4, and 12, the term “the end portion of the dustcap” should read “the end portion of the body” because the preamble of claim 1 and 11 defines a “dustcap.”  Further, the “end portion” is part of the “body” element itself and if the “cover” is coupled to the dustcap (instead of the body) then such a cover is not a part of the overall “dustcap” of claim 1 and 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 (and dependent claims 2-4 and 12) are rejected herein as being vague and indefinite because the preamble reads “A dustcap”, but then in the claim body, the “cover” is configured to “couple to the end portion of the dustcap”.  This type of recitation is vague and indefinite as the “dustcap” of claim 1 should include only features of the dustcap itself in the claim body.  However, a “cover” is then coupled to (or receives) the dustcap itself, which means the cover is not part of the dustcap, in particular if such language is chosen for the preamble.  Claims 2-10 are also rejected herein as being dependent from claim 1.  Correction and clarity is required for the scope the independent claim.  Further regarding dependent claim 12, this same feature “the end portion of the dustcap” is claimed which is rejected for the same reasons as claims 1-4.

Dependent claim 8 is further rejected as being vague and indefinite under the meaning of 35 U.S.C. 112(b).  The descriptive term “a generally annular shape” in the claim body is a relative term which renders the claim indefinite. The term “generally” being “annular” is “shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these reasons, dependent claim 8 is found vague and indefinite under the meaning of 35 U.S.C. 112(b) with clear and concise claim scope (metes-and-bounds).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparrowhawk et al. US 2017/0254963 A1.
Regarding independent claim 1, Sparrowhawk et al. US 2017/0254963 A1 teaches (ABS; Figs. 1-2, 11-12, 14-19, 45-47, 48A-C; paragraphs [0106] – [0113]; Claims, in particular claim 25) a dustcap 600 comprising a body (overall “body” of dustcap 600) comprising a cylindrical portion 632 configured and capable of receiving a ferrule of an optical fiber connector (see ABS “the connector has a ferrule comprising an optical fiber”), and an end portion 630 opposite the cylindrical portion, wherein the end portion includes a receptacle (negative space located at “end portion” in Figs. 14-19); a cleaner 622/629 (wiping member to clean) disposed within the receptacle; an alignment portion and a cover 650 configured to couple to the end portion of the dustcap, which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
Regarding claim 1, the embodiment shown in Figs. 45-48 (A-C) of Sparrowhawk also meets the language of claim 1 for this structure.  Note dustcap 1600 (Fig. 45) as shown in Figs. 48A-C with the cleaner 1608/1612, an alignment portion 1670/1674; and “cover” 1642/1682.  Cylindrical portion 1640/1644 and wider 1646 creates the “receptacle” (or negative space).	Further, the Examiner respectfully notes that the claim language “alignment portion” is quite broad because there is no claiming of what part of parts of the interior of the receptacle are aligned.  Features found in Sparrowhawk ‘963 meet the claim language of “alignment portion” in multiple embodiments.

Regarding dependent claim 2, the cover 650 can be removable from the end portion of the dustcap ([0112]), but also 1642/1682 in Figs. 45-48.
Regarding claim 4, the offset feature at the left of Sparrowhawk Fig. 45 can be considered as structural “divider” in a broadest reasonable interpretation because it divides at least some of the end portion (the right side of Fig. 45) from the cylindrical portion in the upper region.
Regarding claim 5, there is a tapering outward in Figs. 45-48 embodiment from the cylinder portion to the end portion (see Fig. 45 widening feature).  
Regarding claim 6, at least the embodiment of Figs. 45-48 has the end portion (lower part of Fig. 45) with a larger diameter than the cylindrical portion 1644/1640.
Regarding claim 7, the cover 650 (Fig. 19) can be considered structurally a “sealing film” based on the element 660 to seal the internal features of the dustcap.  Also note Fig. 45 where the cover on the bottom seals the internal components.  The term “film” is a frame of reference.  
Regarding claim 8, in Fig. 45 there is an “annular” shape generally defined at least in Fig. 45 elements 1670/1674 (the tops of each alignment element create a circle when looking from above).

Claims 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collier et al. US 2016/0349459 A1.
Collier et al. US 2016/0349459 A1 teaches (ABS; Figs. 16A, 16B, 17A, 17B, 18-22; corresponding text, see paragraphs [0075] – [0091]; Claims) a dustcap (see Figs. 18-19) outlined by the overall dust cap feature comprising: a cover 514 having a receptacle (negative space inside cover; shown in Fig. 20 view); a cleaner 542 disposed within the receptacle of the cover (note para [0081] that the element 542 can clean in a functional manner); an alignment portion disposed within the receptacle (the features 510 and 511 shown in Fig. 20 inside the cover 514 meets functionally “alignment” at least in some meaning thereof); and a body 572 comprising a cylindrical portion (at 573) configured to receive a ferrule of an optical fiber connector (element 210 and 216/230), and an end portion opposite the cylindrical portion (when the cover 514 attached creates an end portion), wherein the end portion is configured to receive at least a portion of the cover (via 504 and inside 514 at 510/511), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 11.
Further, the Examiner respectfully notes that the claim language “alignment portion” is quite broad because there is no claiming of what part of parts of the interior of the receptacle are aligned.  Features found in Collier ‘459 meet the claim language of “alignment portion” in multiple embodiments.
	Regarding dependent claim 12, the cover 514 can be removed from the end portion of the body (note “dustcap” should be modified to “body”).
	Regarding claim 17, the body of Collier (Figs. 18-21) can be consider integrally formed and integral.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Patent No. 10,481,342 B1, and further in view of Sparrowhawk et al. US 2017/0254963 A1.
Regarding independent claim 1, Yang et al. U.S. Patent No. 10,481,342 B1 teaches (ABS; Figs. 1, 2b, 3, 4a, 4b, 5, 7, 8; corresponding text, see columns 3-7; Claims) a dustcap 100/300 comprising: a body (overall “body” of dustcap in Figs. 4b, 4b, 7, 8) comprising: a first portion (at right of Figs. 4a-b, 7, 8) configured and capable of receiving a ferrule of an optical fiber connector (ferrule listed as 240 in Yang, shown in Fig. 6), and an end portion (near 180/182 in Fig. 4b at left) comprising a receptacle (negative space) opposite to the first portion; a cleaner 195/395 disposed within the receptacle (note how cleaner 195 located on at least one flat surface portion in Fig. 4B; element 395 also serves as a “cleaning” function in Fig. 8, see para [0042], when cover is closed a receptacle is created with the negative space); an alignment portion 180 disposed within the receptacle (also the feature around 146/395 in Fig. 8 can “align” in a sense); and a cover 170 configured to couple to the end portion of the body (or overall dustcap).
Regarding claim 1, Yang ‘342 does not expressly teach that the right side (first) portion at the input of the fiber optic ferrule connector is “cylindrical.”
Sparrowhawk et al. US 2017/0254963 A1 teaches (ABS; Figs. 1-2, 11-12, 14-19, 45-47, 48A-C; paragraphs [0106] – [0113]; Claims, in particular claim 25) a dustcap 100/400/600 comprising a body (overall “body” of dustcap 100/600) comprising a cylindrical portion 142/442/632 configured and capable of receiving a ferrule of an optical fiber connector (see ABS “the connector has a ferrule comprising an optical fiber”), and an end portion 130/430/630 opposite the cylindrical portion, wherein the end portion includes a receptacle (negative space located at “end portion” in Figs. 2, 11, 12,14-19); a cleaner 132/432/622/629 (wiping member to clean) disposed within the receptacle; and a cover 144/444/650 configured to couple to the end portion of the dustcap.  Sparrowhawk teaches numerous embodiments with cylindrically shaped insertion / input portions for an optical fiber ferrule.  
Since Yang and Sparrowhawk are both from the same field of endeavor, the purpose disclosed by Sparrowhawk would have been recognized in the pertinent art of Yang.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sparrowhawk, to use the cylindrical shape for receiving a ferrule/connector in a dustcap, in the dust improvement device of Yang as an obvious modification of the shape of the device.  One having ordinary skill in the art would easily arrive at a cylindrical shape of the dustcap without undue experimentation.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, changing the shape would have been obvious based on the combination of Yang and further in view of Sparrowhawk as a selectable known shape.

Regarding dependent claim 2, the cover of Yang can be hinged or removed from the end portion of the body (dustcap).
Regarding claim 3, a plurality of tabs 174 in Yang can snap on the end portion of body.  
Regarding claim 4, in Sparrowhawk there can be a transition point of the cylindrical to end portion of the body and such configuration meets “divider” in the combination rejection.
Regarding claims 5-6, in the combination using Sparrowhawk, the secondary reference teaches a tapering shape away from the cylinder of the dustcap, with first and second (larger, see Fig. 12 Sparrowhawk) diameter.  Accordingly, these claimed features of claims 5-6 are obvious over the combination of Yang/Sparrowhawk.  KSR.
Regarding claim 7, the cover of Yang functions to seal and functions like a film when closed, accordingly a “sealing film” is an obvious reading of the combination because Yang’s cover is hinged and can be “open” or “closed.”  Accordingly, claim 7 is found obvious over Yang/Sparrowhawk.
	Regarding claim 8, the shape of the alignment portion 180 in Yang is generally annular (Fig. 1).
Regarding claims 9-10, although Yang and/or Sparrowhawk do not expressly teach the aperture and locations of the cleaner to the bottom surface of the receptacle (claim 9) or the receptacle recesses with alignment protrusions (claim 10), the prior art of Sparrowhawk shows embodiments when (some) space is left above the cleaning feature (Figs. 1-2, 11-12, 14-19).  Further, the alignment portion of Yang is also shown with an aperture therein (Fig. 1) to accommodate the cleaner, and the alignment portion has a complementary location in the receptacle for placement.  Therefore, it merely would have been a matter of common skill and obvious design choice to recognize a combination of Yang/Sparrowhawk in which the alignment portion and cleaner is located as such, and connected to operate when the cover is closed, without undue experimentation or burden upon one having ordinary skill in the art at the time of the effective filing date, of the “receptacle” area.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 9-10 are found obvious over Yang/Sparrowhawk using common skill in the art.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. US 2016/0349459 A1, based on the rejections of independent claim 11, and further in view of Yang et al. U.S. Patent No. 10,481,342 B1 (for dependent claims 13-14) and/or Sparrowhawk et al. US 2017/0254963 A1 (for dependent claims 15-16).
Regarding independent claim 11, Collier et al. US 2016/0349459 A1 teaches (ABS; Figs. 16A, 16B, 17A, 17B, 18-22; corresponding text, see paragraphs [0075] – [0091]; Claims) a dustcap (see Figs. 18-19) outlined by the overall dust cap feature comprising: a cover 514 having a receptacle (negative space inside cover; shown in Fig. 20 view); a cleaner 542 disposed within the receptacle of the cover (note para [0081] that the element 542 can clean in a functional manner); an alignment portion disposed within the receptacle (the features 510 and 511 shown in Fig. 20 inside the cover 514 meets functionally “alignment” at least in some meaning thereof); and a body 572 comprising a cylindrical portion (at 573) configured to receive a ferrule of an optical fiber connector (element 210 and 216/230), and an end portion opposite the cylindrical portion (when the cover 514 attached creates an end portion), wherein the end portion is configured to receive at least a portion of the cover (via 504 and inside 514 at 510/511).
Regarding further dependent claims 13-16, Collier ‘459 does not expressly and exactly teach the general configurations of the cover having a plurality of tabs (claim 13), a divider (claim 14), the end portion being tapered (claim 15), and the cylindrical portion has a 1st and 2nd diameter with the 2nd diameter being larger than the 1st diameter (claim 16).
Yang et al. U.S. Patent No. 10,481,342 B1 teaches the general configuration of a (hinged) cover having a plurality of tabs 174, and a divided feature (Fig. 7 creates a division of components using alignment portion 180 when in place).  Note the Yang rejections above in section (20).  Yang pertains to claims 13-14.
Sparrowhawk et al. US 2017/0254963 A1 teaches the general configurations of having the end portion being tapered and 1st and 2nd different diameters.  Note the Sparrowhawk rejections above in section (14).  Sparrowhawk pertains to claims 15-16.
Since Collier, Yang, and Sparrowhawk, are all from the same field of endeavor, the purposes disclosed by Yang and Sparrowhawk (for missing features of (claims 13-16) would have been recognized in the pertinent art of Collier.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Yang and Sparrowhawk, to use a plurality of tabs to connect a cover to the end portion of the body, with a divider found therein (claims 13-14), or to use the cylindrical shape for receiving a ferrule/connector in a dustcap, with tapering features and different diameters in the cylindrical portion (claims 15-16) in the dust improvement device of Collier as an obvious modification of the shape of the device, or improved optical functionality by using a snap fit cover.  One having ordinary skill in the art would easily arrive at a snap fit (hinger) cover), with a divider, and/or the cylindrical shape and tapering diameters for the dustcap of Collier without undue experimentation or burden.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 13-16 would have been obvious based on Collier and further in view of Yang and Sparrowhawk.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Conclusion
Applicant’s cooperation is requested to amend substantial structural features into both independent claims 1 and 11 in response to this non-final office action.

24.	The attached PTO-892 form reference A is the parent patent ‘314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 17, 2022